Case 1:18-cv-03189-ST Document 37 Filed 11/13/18 Page 1 of 1 PagelD #: 129

Alexander Rosado
Richard H. Apat
Maria Dudley Rosado, Apat & Dudley, LLP

 

 

 

 

 

 

 

 

 

Attomeys at Law

 

 

 

 

 

Martin M. Howfield
Rayna White-Martinez ADMINISTRATIVE OFFICE:

100 Duffy Avenue, Suite 310
Hicksville, NY 11801
Tel: (516) 331-5600
Fax: (516) 433-9500

Adam Bogin

All correspondence should be directed to the Administrative Office.

November 13, 2018

Via EFILE

The Honorable Steven L. Tiscione
United States District Court
Eastern District of New York

225 Cadman Plaza East

Brooklyn, NY 11201

Queens Office:
95-49 Roosevelt Ave., 2nd FL
Jackson Heights, NY 11372

Bronx Office:
2426 Eastchester Road
Bronx, NY 10469

Brooklyn Office:
188 Montague St., Suite 500
Brooklyn, NY 11201

Re: Zhang vs. Wai Realty Corp, et al | Index #: 1:18-CV-03189

Dear Honorable Sir:

In light of the settlement in the above-referenced matter, with the Court’s permission this
will confirm that we will not be moving forward with Phase 1 Discovery or any other informal
Discovery as set forth in the Court’s Rulings from the Initial Conference dated November 1, 2018.

Very truly yours,

 

RHA:tb

cc:
Via EFILE
Ricardo R. Morel, Esq.
39-15 Main Street, Suite 318
Flushing, NY 11354
